Case 7:19-cv-11775-VB Document 21 Filed 12/10/20 Page 1of1

A peenenes

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

ee ee ae et one 0 tS OE) SL Sp poperey - x
ISSA NESEIWAT, :

Plaintiff, :
Vv. : ORDER OF DISMISSAL
STATE FARM FIRE AND CASUALTY : 19 CV 11775 (VB)
COMPANY, :

Defendant.
ween ene nee poe xX

The Court has been advised that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than January 11, 2021. To be clear, any
application to restore the action must be filed by January 11, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: December 10, 2020

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
